First of all, I should like to tell you, Sir, how pleased my delegation is to see you presiding over the forty-first session of the United Nations General Assembly and to congratulate you most warmly on your unanimous election to that important post.
In choosing you, the international community paid a well-deserved tribute to your country, Bangladesh, and demonstrated its great appreciation for your outstanding qualities as a seasoned diplomat and as a defender of the principles and purposes of our Organization. You may be assured of the support and total co-operation of my country in your discharge of your difficult and lofty task.
We also extend our congratulations to your predecessor, Mr. Jaime de Pinies, who guided the work of the fortieth session of the General Assembly with a competence equaled only by his rich experience in the United Nations and his perfect knowledge of international affairs.
In the past year the Secretary-General, Mr. Javier Perez de Cuellar , has admirably discharged his many responsibilities. We congratulate him warmly and urge him to continue the courageous, bold action to which we have become accustomed since the beginning of his term of office. His report on the work of the Organization clearly reflects his determination to work towards solving the serious problems facing the world, through universal respect for the values which underpin the work of the United Nations and through observance for the principles and norms that govern relations among States.
The danger of widespread confrontation that could bring about the extinction of mankind long ago left the realm of fiction. It is rather a tragic aspect of our daily lives. In fact, never in the history of mankind and of international relations has the question of the maintenance of international peace and security been so urgent and vital as it is today. The declaration by the United Nations of the International Year of Peace bears witness to the special urgency of this question on the threshold of the twenty-first century. This situation is diverting the attention of the international community from the true stakes*, development and international co-operation.
At a time when the world economy is in turmoil and the majority of countries
are engulfed in an unprecedented economic recession which hampers any true possibility for economic and social progress, the arms race continues to break alarming new records both in terms of the enormous quantities of material and technological resources it absorbs and in terms of the increased quantity and destructive capability of the highly sophisticated weapons to which it gives rise.
In this context the urgent implementation of meaningful disarmament measures cannot be considered a purely moral issue, but rather as a necessity on which the future of mankind depends. A new summit conference between the United States of
America and the Soviet Union could contribute to true international detente and to conditions conducive to a climate of trust and dialog between the two super-Powers> this could footer the process of general and complete disarmament.
The commemoration of the fortieth anniversary of the United Nations gave us the opportunity to consider the Organizational  accomplishments, difficulties and operations and to make a critical evaluation of them. It demonstrated the readiness of all Member States to work towards the continued strengthening of the tole of the United Nations and of its efforts for peace, security and development.
The present delicate and decisive stage in the life of the United Nations gives rise to grave concern because of the threat to the very existence of the Organization. Joint measures must be taken as a matter of urgency to reverse the negative trends and give new momentum to the activities of the United Nations. If such measures are correctly applied, they can only strengthen the vitality of the Organization and better equip it to overcome the present crisis.
Yet that approach does not absolve us from the need to assess the situation and act prudently and objectively. We must avoid initiatives which could weaken the Organization's capacity to act and its role as an exemplary instrument of multilateralism and international co-operation.
The financial situation must be improved, and we must make the necessary changes and adaptations both in the structure and operations of the United Nations machine. We must rationalize procedures in order to make the best of the human, material and technical potential available to the Organization, for the Organization's ability to adapt and adjust itself to the realities of the day is among its prime attributes, which explains the Organization's ability to have withstood the tribulations of history during its forty years of existence while Preserving the very essence of its universal and universalist vocation. The United Nations has thus been able to withstand the vicissitudes of its history.
The General Assembly is once again to consider the same gamut of questions, of conflicts and of crises it has considered in past sessions. Very little progress has been made in the settlement of the main problem facing the international community.
The world economic situation shows no sign of recovery, and the gap between developed and developing countries continues to widen, to the great detriment of the latter group. The real chances for economic growth by developing countries -particularly the least developed countries - are growing worse. As their indebtedness increases, their purchasing power decreases and their exports are declining both in quantity and in value.
The countries of the third world are faced with a growing disparity between their socio-economic development and their ability to respond satisfactorily to its needs. This exacerbates the already difficult conditions in which development efforts are undertaken, often at the cost of enormous sacrifices on the part of their peoples.
The problem of indebtedness - particularly the level of debt servicing - is an unbearable burden for the economies of the developing countries. If it is not lightened, that burden will without doubt crush those economies, which, in the long term, would have repercussions for the developed countries themselves.
It is clear that under such circumstances the perpetuation of certain factors - such as deteriorating terms of trade, protectionism, declining multilateralism, decreasing commodity prices, high interest rates, and increased insolvency of debtor countries - cannot serve to promote a new trend in international economic  relations, especially since global negotiations on development issues remain a pious wish.
It is important in this context that special attention be given in the framework of the United Nations to the related matters of currency, finance, trade, indebtedness and development. We hope that the seventh session of the United Nations Conference on Trade and Development (UNCTAD) will provide a suitable forum for promoting joint action to launch a program of world recovery.
The special session of the General Assembly on the critical economic situation in Africa was undoubtedly a milestone in the history of North-South relations. It will prove to have demonstrated the advantages of regional dialog in the quest for solutions to common problems of development.
In addition, that special session was the best opportunity for the international community to demonstrate its genuine solidarity. None the less, the measures adopted there require appropriate follow up so that the endogenous efforts of the African countries can be given the needed international support for the implementation of the program of Action adopted at the conclusion of that important session.
As I have said, the same range of questions remains of concern to the international community. The agenda of this session in fact reflects the repetitive nature of the deliberations in the General Assembly at the same time as it indicates how little progress has been achieved in eliminating the tension and conflicts that jeopardize world peace and stability.
Many reasons or pretexts are often adduced to justify the perpetuation of certain crises or the emergence of new conflicts. The real cause of the existence of these crises is non-respect for the principles contained in the Charter and rules of conduct that are internationally accepted and stem from the status of membership in the united Nations.
As representatives know, no problem can be resolved in a lasting way by following automatic responses. The will of all the parties concerned to find an equitable solution to a given problem is always necessary and constitutes an essential element in the planning and development of adequate responses. That is why neither declarations of intent devoid of practical content, nor radical stands based on dogmatism and open confrontation, can make it easier to find the desired solutions in a world where reason must prevail over force.
We believe that if every Member of the united Nations were to respect fully the principles and norms solemnly undertaken and if all Members were firmly committed to defending the Charter objectives there would be no insoluble problems,
permanent tension or inevitable conflicts. There would be neither interference in matters within the sovereign jurisdiction of States nor attempts at domination, destabilization, aggression and occupation. The South African people would not be suffering from the odious system of apartheid, and Namibia would be independent. The States neighboring on South Africa would not be victims of constant acts of aggression and destabilization and, above all, those acts would not go unpunished, as is now the case.
Chad would be free from foreign interference and national reconciliation would already be a reality.
The Palestinian people, under the leadership of the Palestine Liberation Organization (PIO) , would have recovered its inalienable rights to independence and the establishment of its own State. Israel's policy of aggression and occupation against the Arab States of the region would have already received a well-deserved response from the international community.
If the principles of the Charter and international legality were respected, as I was saying, Lebanon and Cyprus would not see their national independence and territorial integrity threatened. The fratricidal war between Iran and Iraq could have been avoided and peace in the Mediterranean and Gulf regions could have been strengthened.
In Central America every State, in sovereignty and without foreign interference, would be exercising its right to choose its own political and economic systems, and the commendable efforts and initiatives of the Contadora Group would today have the support of all the States of the region, thus contributing to the establishment of a lasting peace in that part of the world.
South Asia would not be an arena of the dangerous conflicts and tension that exist there at present, and the Khmer and Afghan peoples would be living in peace. The Korean people would be able, in harmony and independence, to meet its aspirations for the peaceful reunification of its homeland and fully play its role within the international community.
The peoples of the Western Sahara and East Timor would at last take their rightful place in the community of free and independent nations; and the peoples oE other territories still under foreign domination would also be masters of their own destiny.
The mission of peace and good-offices undertaken by the Secretary-General in the quest for peaceful and negotiated solutions to the many problems of the present day would also be given real and sincere support by the parties concerned and the rest of the international community.
In that connection, as concerns Western Sahara, the action undertaken by the United Nations Secretary-General, together with the President of Senegal, Mr . Abdou Diouf, seems bo have provided some encouragement in the process of finding a definitive solution to the conflict prevailing in that part of Africa. Me encourage the continuation of that action and are convinced that the present Chairman of the Organization of African Unity (OAU), Mr. Denis Sassou N'Guesso, will spare no effort in that direction.
The convening this year of the International Conference on Sanctions Against Racist South Africa, the International Conference on the Immediate Independence of Namibia and the fourteenth special session of the General Assembly devoted to the question of Namibia demonstrate how concerned the international community is at the explosive situation in southern Africa.
There is undoubtedly some unanimity in recognizing in apartheid the fundamental cause of the tension, instability and conflicts in that tormented region of the African continent. None the less, it is regrettable that the same is not the case in respect of compelling, by the application of vigorous measures, the racist South African regime to put an end to its policy of apartheid. The hesitant attitude of certain countries, towards that policy, together with the absence of concerted and effective action at the international level, has in fact given reassurances to the South African Government in its bellicose behavior.
Constant incursions by South African forces into front-line States, in particular Angola and Mozambique, and Pretoria's obstinate refusal to comply with United Nations resolutions and decisions on the independence of Namibia - Security Council resolution 435 (1978) in particular - are the clearest demonstration of the lack of will on the part of the South African regime to accept a peaceful settlement to the problems that it has itself created in southern Africa.
We are pleased to note the progress registered in the struggle of the patriotic forces against apartheid and the occupation of Namibia, the struggle of the African National Congress of South Africa (ANC) and the South West Africa People's Organization (SWAPO) in particular. The inter national community is duty bound to intensify its moral, political, diplomatic and material support needed in order to achieve the complete liberation of southern Africa from racism and colonial domination.
The complex problems of an increasingly interdependent world can be resolved only through effective multilateral action. This assertion by the Secretary-General, contained in his most recent report, indicates in our view the priority task incumbent upon the international community in the period before the next millennium*, in other words, to strengthen the basis of multilateralism, through the strengthening of the United Nations in particular, and to found co-operation among States on universal respect for the norms of international law. The Non-Aligned Movement firmly underscored that need and in the important documents adopted at Harare indicated ways and means of meeting it.
The precarious nature of the international political and economic situation impels us to adopt an approach in keeping with the imperatives of the growing interdependence and interaction of the contemporary world.
We are confident that mankind, united for better or for worse in the dialectic of human existence and inspired by the valuable lessons of an era rich in sublime moments but also in tragic events, will cross the threshold of the twenty-first century with wisdom and assurance.

